DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An electric vehicle charging cable comprising: at least one power unit comprising: a conductor; an insulating layer covering the conductor; a cooling tube covering the insulating layer; and a spacer configured to prevent contact between the insulating layer and the cooling tube and an outer jacket covering the at 
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 12 with the allowable feature being:” An electric vehicle charging cable for connecting a main body of an electric vehicle charger and an electric vehicle charging connector, the electric vehicle charging cable comprising: at least one power unit comprising: a conductor with an insulating layer; a cooling tube in which the conductor with the insulating layer is accommodated and a cooling fluid flows in a predetermined direction to reduce heat generated and a spacer provided between the insulating layer of the conductor and an inner surface of the cooling tube to prevent contact between the insulating layer of the conductor and an outer jacket covering the at least one power unit, wherein the spacer of the at least one power unit is in the form of wire and spirally cross-wound along an outer circumferential surface of the insulating layer covering the conductor, and at least one of the cooling tube and the spacer is formed of a Teflon-based material or a urethane material.”
Therefore, claim 12 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:” An electric vehicle charging cable for connecting a main body of an electric vehicle charger and an electric vehicle charging connector, the electric vehicle charging cable comprising: a pair of power units each comprising: a conductor with an insulating layer; a cooling tube in which the conductor with the insulating layer is accommodated and a cooling fluid flows in a predetermined direction to reduce heat generated as the conductor conducts electric current; and a spacer provided between the insulating layer of the conductor and an inner surface of the cooling tube to prevent contact between the insulating layer of the conductor and the inner surface of the cooling tube and an outer jacket covering the pair of power units, wherein the spacers of the pair of power units are in the form of wire and are spirally cross-wound along an outer circumferential surface of the insulating layer covering the conductor, and the cooling fluid flowing through the cooling tubes of the pair of power units is supplied toward a charger connector, which is mounted on an end of the electric vehicle charging cable, and is returned near the charger connector through the cooling tube of the other power unit.”
Therefore, claim 13 is allowed.

Claims 2-11 are also allowed as being directly or indirectly dependent of the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847